IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia                :
                                    :
             v.                     :
                                    :
Estate of Thomas Labrosciano,       :
Estate of Marie Labrosciano,        :
and Rocco Labrosciano               :
                                    :   No. 1178 C.D. 2017
Appeal of: Rocco Labrosciano        :



                                ORDER


             AND NOW, this 7th day of February, 2019, IT IS HEREBY
ORDERED that the above-captioned opinion filed December 18, 2018, shall be
designated OPINION rather than MEMORANDUM OPINION and it shall be
reported.




                                  __________________________________
                                  CHRISTINE FIZZANO CANNON, Judge